      Case 1:17-cv-02726-JFK-OTW Document 170 Filed 08/28/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BSG RESOURCES (GUINEA) LIMITED, BSG
RESOURCES (GUINEA) SᾺRL, and BSG
RESOURCES LIMITED,

                Plaintiffs,
                                                             No. 1:17-cv-02726 (JFK) (OTW)
       v.
                                                             Oral Argument Requested
GEORGE SOROS, OPEN SOCIETY FOUNDATIONS,
OPEN SOCIETY INSTITUTE, FOUNDATION TO
PROMOTE OPEN SOCIETY, OPEN SOCIETY
FOUNDATION, INC., ALLIANCE FOR OPEN
SOCIETY INTERNATIONAL INC., OPEN SOCIETY
POLICY CENTER, and OPEN SOCIETY FUND,

                Defendants.


            NOTICE OF DEFENDANTS’ RENEWED MOTION TO DISMISS
                     PLAINTIFFS’ AMENDED COMPLAINT

               PLEASE TAKE NOTICE that, upon the Memorandum of Law in Support of

Defendants’ Renewed Motion to Dismiss Plaintiffs’ Amended Complaint; the Declaration of

James Fitzmaurice in Support of Defendants’ Renewed Motion to Dismiss Plaintiffs’ Amended

Complaint; and all prior papers and proceedings herein, Defendants will move this Court, before

the Honorable John F. Keenan, at the United States Courthouse, 500 Pearl Street, Room 20C,

New York, New York 10007, for an order, pursuant to Federal Rule of Civil Procedure 12(b),

dismissing the Amended Complaint with prejudice and for such other and further relief as this

Court may deem just and proper.

               PLEASE TAKE FURTHER NOTICE that, pursuant to the Court’s Order during

the July 28, 2020 status conference, Plaintiffs shall serve any papers in opposition on or before

September 25, 2020, and Defendants shall serve any reply no later than October 9, 2020.
      Case 1:17-cv-02726-JFK-OTW Document 170 Filed 08/28/20 Page 2 of 2




Dated: August 28, 2020
New York, New York



                                     WILLKIE FARR & GALLAGHER LLP

                                     By:     /s/ Benjamin P. McCallen
                                            Joseph T. Baio
                                            Benjamin P. McCallen
                                            James E. Fitzmaurice

                                     787 Seventh Avenue
                                     New York, New York 10019
                                     Telephone: (212) 728-8000
                                     jbaio@willkie.com

                                           Elizabeth J. Bower

                                     1875 K Street, N.W.
                                     Washington, D.C. 20006
                                     Telephone: (202) 303-1000
                                     ebower@willkie.com

                                     Attorneys for Defendants



TO:

REED SMITH LLP

Louis M. Solomon
599 Lexington Avenue
New York, New York 10022
Telephone: (212) 521-5400
Lsolomon@reedsmith.com

Attorneys for Plaintiffs




                                     -2-
